United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS         December 16, 2003
                       FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                           No. 03-60139
                         Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

DEBORAH THERESA MEEKS, also known as
Deborah Meeks Quaintance,

                                     Defendant-Appellant.



          Appeal from the United States District Court
            for the Southern District of Mississippi
                   USDC No. 3:02-CR-73-WS-ALL


Before HIGGINBOTHAM, DAVIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Deborah Theresa Meeks appeals her convictions for mail fraud

and money laundering.   She argues that the district court erred by

admitting the testimony of certain witnesses at trial.       We review

the district court’s ruling on the admissibility of testimony for

abuse of discretion.2   We AFFIRM.



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     2
      United States v. Moody, 903 F.2d 321, 326 (5th Cir.        1990).
     Meeks’ first contention is that the district court abused its

discretion in admitting the testimony of Antonio Johnson regarding

statements made to him by Gloria Johnson.                   We disagree. The

district court admitted the prior inconsistent statements made by

Gloria to impeach her trial testimony.2

     Meeks    also      contends   that   the   district    court   abused    its

discretion by allowing the prosecution to present to the jury a

portion of the grand jury testimony of Chaquita Hill.                 We agree

with Meeks that the court erred in allowing this testimony to be

admitted as a recorded recollection because there was no predicate

showing that, at the time Hill provided her grand jury testimony,

the relevant conversation was “fresh in [her] memory.”3                   However,

any error in admitting this testimony was harmless.4                 The grand

jury testimony was merely cumulative of other testimony in the

record,     and   its    admission   at    trial   did     not   affect     Meeks’

substantial rights.5

     The judgment of the district court is therefore AFFIRMED.




     2
      See United States v. Polasek, 162 F.3d 878, 883 (5th Cir.
1998); United States v. Sisto, 534 F.2d 616, 622 (5th Cir. 1976).
     3
      United States v. Judon, 567 F.2d 1289, 1294 (5th Cir.
1978).
     4
      See United States v. Skipper, 74 F.3d 608, 612 (5th Cir
1996).
     5
      Id.